Case 0:19-cv-60218-RAR Document 14 Entered on FLSD Docket 04/10/2019 Page 1 of 20



      IJNITED STATE S D ISTR ICT CO U R T SO U TH ER N D ISTR IC T O F FL O R ID A
                           FO R T LAU DE RD A LE D IV ISIO N

                            Case Num ber:19-60218-C iv-C O O K E/H UN T

      ANDREW THOM PSON ,                                                FILED BY            '        D,C.
          Plaintiff,
      -   V-
                                                                              A?2 12 2215
                                                                              ANGELA E.NOBLE
      PO RTFO LIO RECO V ERY                                                 ctEqK u.S. DlsT.cT
                                                                            s.D.oF FLA. - Fm LAUD
                                                                                                ,.
      A SSO CG TES,LLC ,
             D efendant      /

                                    AM END ED C O M PLM N T

               COM ES NOW Plaintiftl ANDREW THOM PSON, and sues Defendant,
      PORTFOLIO RECOVERY ASSOCIATES,LLC (hereinafter,tT1tA''),and in support
      thereof respectfully alleges violations of the Telephone Consumer Protection Act, 47

      U.S.C.j227etseq.(ûTCPA'');theFairDebtCollectionPracticesAct(FDCPA),15U.S.C.
      j 1692;and the Florida ConsumerCollection PracticesAct,Fla.Stat.j 559.55 etseq.
      CCFCCPA'D.
                                         IN TR O D UC TIO N

               1.TheTCPA wasenacted topreventcom panieslikePRA 9om invadingAmerican

      citizen'sprivacy and to preventabusive tûrobo-calls.''

               2.çû-l-heTCPA isdesigned to protectindividualconsllm ersfrom receiving intrusive

      and lm wanted telephone calls.''M ims v.Arrow Fin.Senw,LLC,-US-,132 S.Ct.,740,

      745,181,L.Ed.2d881(2012).
               3.ttsenatorHollings,theTCPA 'Ssponsor,described thesecallsas Gthe scotzrgeof

      modern civilization,they wake usup in the m orning;they interruptotlrdinneratnight;

      theyforcethe sick and elderly outofbed;they hound usuntilwe wantto rip thetelephone

      outofthewall.''137 Cong.Rec.30,821(1991). SenatorHollingspresumablyintended
Case 0:19-cv-60218-RAR Document 14 Entered on FLSD Docket 04/10/2019 Page 2 of 20



      to give telephone subscribers another option: telling the auto-dialers to sim ply stop

      calling.''Osoriov.StateFarm Bank,F.S.B.,746F.3(11242(111 Cir.2014).
             4.AccordingtotheFederalCommunicationsCommission(FCC),ttunwantedcalls
      and textsarethenumberonecomplaintto the FCC. There arethousandsofcomplaintsto

      the FC C every m onth on both telem arketing and robo-calls.The FCC received m ore than

      215,000 TCPA com plaintsin 2014.''FactSheet:W heelerProposalto Protectand Em pow er

      Constuners A gainst U nwanted robo-calls, Texts to W ireless Phones, Federal

      Com munications            Commission,            (M ay           27,           2015),
      hûp://trr sition.fcc.gov/Daily- R ele% es/D aily Business/zols/dbosz7/Doc-
                                                  -




      333676A 1.pdf.
                 The FDCPA wasenacted in 1977 to ç'protectconsumersfrom ahostoftmfair,

      harassing, and deceptive debt collection practices without imposing unnecessary

      restrictionson ethicaldebtcollectors.''Itspurposeisttto eliminate abusivedebtcollection

      practices by debtcollectors,to insure thatthose debtcollectors who refrain from using

      abusive debt collection practices are notcom petitively disadvantaged,and to promote

      consistentstate action to protectconsum ersagainstdebtcollection abuses.''15 U.S.C.i

      1692(e).
                                 JURISDICTION AND VENUE

             6.Thisisan action fordamagesexceeding thirty thousand dollars($30,000.00)
      exclusive ofattonzey fees and costs.

             7.Jurisdiction and venueforpup osesofthisaction areappropriateand confen'ed

      by28U.S.C.j1331,federalquestionjurisdiction,asthisaction involvesviolationsofthe
      TCPA.


                                                 2
Case 0:19-cv-60218-RAR Document 14 Entered on FLSD Docket 04/10/2019 Page 3 of 20



            8.Subjectmatterjurisdiction,federalquestionjurisdiction,forpurposesofthis
     action isappropriateand conferredby 28U.S.C.j 1331,whichprovidesthatthedistrict
     courtsshallhave originaljurisdiction ofa11civilactionsarising underthe Constitution,
      laws,ortreatiesoftheUnited States;and thisaction involvesviolationsof47 U.S.C.j
      227(b)(1)(A)(iii).SeeMimsv.Arrow Fin.Senw,LLC,S.Ct.740,748 (2012)andOsorio
      v.StateFarm Bank FS.B.,746F.3d 1242,1249(11thCir.2014).
            9.The alleged violations deseribed herein occurred in Broward County,Florida.

      Accordingly,venueisappropriatewiththisCourtunder28U.S.C.j1391(b)(2)asitisthe
     judicialdistrictin which a substantialpartofthe eventsoromissionsgiving l'isetothis
      action occurred.

                                   FA CT UA L A LLEG A TIO N S

             10.Plaintiff is a naturalperson,and citizen of the State of Floridw residing in

      Broward County,Florida.

             11.Plaintiffisanaturalperson,whom DefendantPRA alleged wasobligated topay

      adebt,andtherefore,Plaintiffisattconsumer''orttdebtor''asdefined inFloridaStatute j

      559.55(8).
             12.Plaintiffisthe tscalled party.''SeeBreslow v.WellsFargo Bank,N A.,755 F.

      3d l265(11thCir.2014)andOsoriov.StateFarm Bank FLS.B.,746F.3d 1242(1lthCir.

      2014).
               13.Defendant,PItA ,is a Corporation w ith a principalplace ofbusiness located at

      120 CorporateBoulevard,Suite 100,Norfolk,VA 23502 and which conductsbusinessin

      the State ofFlorida.
Case 0:19-cv-60218-RAR Document 14 Entered on FLSD Docket 04/10/2019 Page 4 of 20



             14.The alleged debtthatisthe subjectmatterofthisComplaintisa çlconsllmer
      debt''asdefinedbyFloridaStatute5559.55(6).
             15.PI
                 RA isaûtcreditor''asdefinedinFloridaStatutej559.55(5)
             16.Defendant,PRA is a ''debtcollector''as defined by Section 803(6) ofthe
      FDCPA , 15j1692a(6).Atalltim esrelevanttothisComplaint,PR A wasacting asadebt

      collectorsw ith respectto a debtallegedly ow e by m e and/orby itscustom er.

                 PRA soughtto collectfrom Plaintiffan alleged debtarising from transactions

      incurred forpersonal,family,orhousehold pum oses.

             18.A ''debt,''asdefined in Section 803(5)oftheFDCPA,15U.S.C.j 1692a(5),
      ''meansany obligation oralleged obligation ofaconsum erto pay m oney arising outofa

      transaction in which themoney,property,instlranceorserviceswhich are the subjectof
      thetransaction areprim arily forpersonal,family,orhousehold purposes,whetherornot

      suchobligationhasbeenreducedtojudgment.''
             19.D efendantPR A isa tldebtcollector''asthatterm isdefined by the FD CPA .

             20.DefendantPRA,isattperson''asdefined tmdertheFCCPA becauseitattempted

      to collectan alleged consumerdebtfrom m e,Plaintift Andrew Thompson and/orfrom its
      custom er- w hich Plaintiffisnot.
             21.W ithin thelastyear,Defendant,PRA attem ptedto collectadebtfrom Plaintiff

             22. D efendantPR A regularly collects,or attem pts to collectdebts allegedly ow ed

      to othersand hasengaged in an actoromission prohibited by the FDCPA.

             23.During thecourse ofitsattemptsto collectdebtsallegedly owed to the alleged

      originalcreditor,Defendant PItA ,regularly sends to alleged debtors bills,statements,

      and/orothercorrespondence,via themailand/orelectronicm ail,and initiatescontactwith

                                                 4
Case 0:19-cv-60218-RAR Document 14 Entered on FLSD Docket 04/10/2019 Page 5 of 20



      alleged debtors via various means of telecom munication, such as by telephone and

      facsim ile.

             24.Plaintiff,Andrew Thompsonisa ''constlmers,''asdefinedin Section803(3)of
      theFDCPA,15U.S.C.j1692a(3),which''meansanynattlralpersonobligatedorallegedly
      obligated to pay any debt-''

             25.Plaintiff,Andrew Thom pson isaGlnaturalpersons''whom isallegedly obligated

      to pay an alleged debt.
             26.Plaintiff,A ndrew Thom pson is a lûconsum ers''as that term is defined by the

      FDCPA and the FCCPA .

             27.PlaintiftlAndrew Thompson,allegedly owesa çtdebt''asthatterm isdefined
      by the FD CPA and the FCCPA .

             28.Aspartiallyshown below,PRA calledme,thePlaintiffonm ycellulartelephone

      atleastthirty (30)timeson orbeforeDecember12,2018through and includingJanuary
      17,2019(seebelow),presumably in anattemptto contactoneofitscustomersregarding
      the collection of an alleged debtfrom its custom er and/or from m e,Andrew Thom pson,

      the called party and non-custom er.
Case 0:19-cv-60218-RAR Document 14 Entered on FLSD Docket 04/10/2019 Page 6 of 20



              Ringlone

                           .:.'z
                           .#  y)
                                4% .;
                                u..J
                                   .;:.y
                                   .)  ..
                         Portfolio Recovery


              + 7 800-7 72-7u 4:;

                   To d ay 8 :28 A M


                   'ro d ay 8 :27 A M

                   D ec 38 7 :O 2 P M

                   D e c 72 3:0 2 R M

                   D ec A 2 9 :4 9 A M




                   Dec 24 3:23 P M


                   Dec 24 3:09 P M

                   D ec 27 8:28 A M


                   Dec 24 8 :27 A M

                   Dec 48 7:02 P M




                                              6
Case 0:19-cv-60218-RAR Document 14 Entered on FLSD Docket 04/10/2019 Page 7 of 20



               Ringtone

                           . .
                                 y'
                                  ï
                                  jtr
                                  .:
                                    gl
                                     .)
                                      :.
                                       tl
                                        i,13
                                        .1
                                           .
                                           .,
                                            '
                               .       2 (..
                                           't
                                            ..
                                             c''.
                          '
                           .                k
                                            1à
                                            '
                                       . . ./p
                                             .
                                             /.
                                              ia
                                               ;a
                                                .

               +1 800-772-34 33

                    Dec 27 3:0S P M

                    Dec 27 8255 A M

                    Dec 24 1O:6S A M

                    Dec 24 3:23 P M


                    Dec 24 3:09 P M

                    Dec 24 8:28 A M




               Ringtone

           '
                                           ,    4kyz
                                              .,. ..
                                         .. , ,        ...k,
                                                           .
                                               .' j.
                                                   r;
                                                   .
                                                   j:'
                                                     .g
                                                  L,..u..
                                                      nb.
                                                        f
                                   .
                                             ,... ,
                                                   .;y
                                                     'é.
                                                     . j
                                                       it
                                                        n
                                                        g'
                                                         qf
                                                          .i
                                                           2é
                                                            :k
                                                            .'
                                                             ..
                                                              zs,

                + 4 8 0 0-7 7 2-3 4 7 3

                      Ja n 4 7 3 :0 9 R M


                      u   lara 4 V 7 :0 5 P M

                      J an 4 4 2 :52 R M

                      Jan 4 4 8 :4 8 A M
                      .




                      J an 7 4 3 :03 F/M

                      J a n 7 7 7 2 :3 4 P M
Case 0:19-cv-60218-RAR Document 14 Entered on FLSD Docket 04/10/2019 Page 8 of 20



             29.U pon inform ation and belief,PR A atlem pted to,am ong otherthings,collectan

     alleged debtfrom m e and/orits customerorto obtain inform ation from me regarding its

     custom er,by thiscampaign oftelephonecalls.

             30.AllofthecallstheDefendantmadetom ycellulartelephonentlm berweremade

     using a çtpredictive dialer''or similar çtautomatic telephone dialing system''(ATDS).
     Defendant'spredictivedialerorsim ilarA TDS hasthepresentcapacity to storeorproduce

     telephonenum bersto becalled,and to generaterandom orsequentialnum bers,and to then,

     dialthosenlzm bers;PltA 'spredictivedialerorsim ilarATDS also hasthe capacityto dial

     numberswithouthumanintervention;andtodialsuchntzmbersasspecifiedby47U.S.C j
      227(a)(1)(hereinafterûtauto-dialercalls'').M oreover,Defendant'sATDSlacksanyfeature
      forcom paring ''do notcall''orttw rong''num bers to those associated w ith accounts.

             31.Plaintiffis the subscriber,regular user and carrier of the cellular telephone

      number(754)***-3079,andwmsthecalledparty and recipientofeach and evezy oneof
      Defendant'scalls.
             32.Beginning on orbefore D ecem ber 12.2018,PR A ,through itsauto-dialer,began

      bombarding my cellulartelephone(754)***-3079,apparentlyin an attemptto collecta
      debt allegedly ow ed by m e or by som eone other than m yself. N evertheless, l never

      provided expresswritten consentto becalledby PRA and/oritsauto-dialer.

             33.Defendantknowingly and/or willfully hrassed and abused m e on numerous

      occasionsby calling m y cellulartelephone num bernearly every day and som etim es up to

      two(2)timesaday.Defendant'scalls,which wereconductedonorbeforeDecember15,
      2018 through and including January 17, 2019, occurred w ith such f'
                                                                        requency as can




                                                  8
Case 0:19-cv-60218-RAR Document 14 Entered on FLSD Docket 04/10/2019 Page 9 of 20



     reasonably be expected to harassm e,allin an effortto the collecta prescription paym ent

     orsom e otheralleged debt.
             34.On or aboutD ecem ber 21,2018 is when 1 tirst notified D efendant,PRA that

     the calls m ade to my cellphone by its auto-dialer was not reaching Plu 's intended

      recipient'sphonemlmber(which wasapparently oneofitscustomers),butwasreaching
      m einstead -the called party,atmy cellularphone num berending in 3079. Speciscally,

      on oraboutDecember21,2018,Ifirstnotified PRA to stop callingmycellphonebycalling

      PRA at1-800-772-1413andspeakingwithaPI;A em ployeeandadvisingher,am ongother

      things,tottpleœsedonotcallthisntlmber''andtoremovemycellulartelephone(754)***-
      3079 from itssystem 'scalling list.
             35.D espite lnotifying PR A on D ecem ber 21,2018,that itsA TD S w as reaching

      m e,instead ofits custom er,and to stop calling m y cellphone,PRA stillchose to callm y

      cellrepeatedly between Decem ber 12,2018 and up to a few days before 1this instant

      complainton January 25,2019. W henever1 answered one of DefendantPlu 's call,I

      w ould heara m om entary pause before PltA 'srepresentative started speaking to m e.This

      pause isa hallm ark ofa predictive dialer. A ccording to experts on telecom m tm ications

      equipment,predictivedialershavetheinherentpresentcapacitytoboth (1)storeand dial
      a listoftelephone numbers withouthuman intervention,and (2) generate random or
      sequentialtelephone num bersand to then dialthose num bers. ln additiom the FCC'S2003

      and 2008 Orders.w hich.in this 11* C ircuitrem ain valid.both detine predictive dialers as

      ATDSSforpurposesoftheTCPA.

             36.Dttring one ofour conversations,a PRA representative advised m e thatthe

      nlzmberPlu 'sphonesystem wasattemptingtocallwas(305)***-7774.1thenexplained


                                                  9
Case 0:19-cv-60218-RAR Document 14 Entered on FLSD Docket 04/10/2019 Page 10 of 20



      to the representative that apparently,there m ust be som e sort llaw with Plu 's dialing

      system,because(as1explainedtotherepresentative),thecallswerenotreachingPltA's
      intended recipient(itcurrentcustomer),butwerereachingme,onmycellphonenumber
      instead- theçtcalledparty''(SeeOsoriov.StateFarm Bank FS.B.,746F.3d 1242,1251
      (11thCir.2014);alsoseeSeeBreslow v.WellsFargoBank,N A.,755F.3d1265(11111Cir.
      2014)(holding thatlçcalledparty''forpurposesofg47U.S.C.Jj227(b)(1)(A)(iii)wasnot
      (thelfonnercustomer,butthePlaintiffs.Thus,thepurposeofDefendant'scallstome,the
      Plaintifllwas,amongotherreasons,tocollectadebtallegedlyowedbymeorbysomeone
      otherperson than myself,thePlaintiff.A ssuch,lclearly wasnotthe intended recipientof

      the Defendant'scalls- thisistnze,because lneverprovided express written consentto be

      called by PRA and/oritsATDS.Nevertheless,the representative stillasked m e if1knew

      how to contactthe person by the nam e of W illie and w ho owns the -7774 num ber. The

      impression 1gotfrom Plu 'sisthatshe thought1waslyingto her- and thatm aybeIwas

      the person PR A wastrying to reach.

             37.Attheconclusionofotzrconversation,thePRA representativeassuredme(as
      didthePRA'representativeonDecember21,2018),thatshewouldtakecareofthematter
      andthatIwouldnotreceiveany m orephone callsto m y cellphone from Plu 'sATDS. l

      advised therepresentative,among otherthings,to ttplease do notcallthisnum ber''and to

      removemy cellulartelephone(754)***-3079,itscurrentcustomer'snumberending in -
       7774,and any othernum bersfrom itssystem thatm aybe fonvarding ortransferring PltA 's

       ATD S callsto m e,thecalled party.

              38.Even afterItold PRA on December21,20l8thatitwascallingthewrongparty,

       PRA stilldecided to callm eon num erousoccasions,and did sorepeatedly. lnthesecalls,


                                                 10
Case 0:19-cv-60218-RAR Document 14 Entered on FLSD Docket 04/10/2019 Page 11 of 20



      PR A indicated that1 ow e the alleged debtorthatl m ay have inform ation concerning the

      person w ho acm ally owesthe debt,even though thatis notthe case.Through inform ation

      and belief,PRA,through its ATDS has allowed such wrong party calls even afterthe

      collectorhas m arked thephone num beras inconrct.
             39.Once itreceived notice from m ethatithas contacted the w rong party,PITA had

      no reasonable basisto continue calling thattelephone numberagain unless and tmtilit

      possesses additionalinformation showing thatthetelephone numbercalled belongsto its

      client,theconsum er,theperson who allegedly owesthedebtortoaperson ithmsreason to

      believepossesseslocation information aboutthatconsum er.

             40.PlkA'scollectorshavecalled m emultipletim esto requestlocation infonnation

      aboutitscustom er,the consumer.Apparently,PRA continued m aking the callsbecauseit

      believed Iwastheconsum er'sfam ily m em berorfriend.

             41.Defendantplaced atleastthirty (30)robo-callsto Plaintiff,using apredictive
      dialerorsomeotherATD S,apparently inordertocollectadebtallegedlyowedbyPlaintiff

      and/orby an unknown third party by thenam eofçtW i11ie''.Defendant'sATDS continued

      m aking such calls,despite Plaintiffs repeated requests that Defendant cease doing so.

      Defendantknew thatitwascalling a third party,ratherthan the alleged debtortiW illie''

      butrepeatedly called m e anyw ay,and did so,w ithoutm y express consent.

             42. Each ofthe auto dialercallsthe Defendantm ade to m y cellulartelephone on

      or after D ecem ber l2, 20l8 w ere done so using a Etpredictive dialer'' or som e other

      çEautom atictelephonedialingsystem ''thathasthecapacity to dialnum berswithouthuman

      intew ention and w ere m ade w ithout m e ever giving D efendant,PR A consentto callm y

      cellulartelephone(754)***-3079.


                                                 11
Case 0:19-cv-60218-RAR Document 14 Entered on FLSD Docket 04/10/2019 Page 12 of 20



             43.Theauto dialercalls9om D efendantcam efrom thetelephonenum berincluding

      butnotlimitedto((1-(800)772-1413),andwhenthatntlmberiscalledapre-recordedvoice
      statesin part,...''Thankyouforcalling Poréolio Recovery Associates,pleasenote,wc
      recent1y changed our......''

             44.Despite itslack ofconsentto callmycellulartelephone (754)***-3079 and
      despitem y requestsforthecallsto stop,theDefendantcontinued to callm e.

             45.lreceivedatleastthirty(30)callsfrom theDefendantbetween December15,
      2018 and up tmtilJanuary 17,2019.
             46.PR A hasacorporatepolicy to usea ççpredictive dialer''orsom e otherttautom atic

      telephonedialingsystem ''thathasthecapacityto dialnumberswithouthumanintervention

      andtocallindividualsjustasitdidtomycellulartelephoneinthiscase.
             47.PRA hasacorporatepolicytouseattpredictivedialer''orsom eotherçlautomatic

      telephonedialing system''thathasthecapacity to dialnum berswithouthum an intervention

      justasitdidtomycellulartelephoneinthiscase,withnowayfortheconstzmer(Plaintift),
      orPRA,to rem ovethenumber.
             48.PltA 's com orate policy is structtzred so as to continue to callindividuals like

      Plaintiff,despitethese individualsexplaining toPRA they wish forthecallsto stop.

             49.PITA havesettled,and/orhavenum erousotherfederallawsuitspendingagainst

      italleging sim ilarviolationsas stated in thisCom plaint.

             50.PRA have settled,and/orhave n'Im erouscom plaintsacrossthe country against

      itasserting thatitsautomatic telephone dialing system continuesto calldespitenum erous

      requeststo stop.




                                                  12
Case 0:19-cv-60218-RAR Document 14 Entered on FLSD Docket 04/10/2019 Page 13 of 20



             51.PR A hashad num erous com plaints from consum ersacrossthe country against

      itasking to notbe called;how ever,Defendantcontinuesto callthose consum ers.

             52.PltA 's corporate policy provided no m eansform e to have m y ntunbertimely

      and imm ediatelyremoved from Defendant'scalllist.

             53.PRA hms a corporate policy to harass arld abuse individuals despite actual

      know ledge thatthe called parties do notw ish to be called.

             54.Notasinglecallplacedby PltA 'sauto-dialerto mewereplaced forttemergency

      pum oses''asspecifiedin 47U.S.C.j227(b)(1)(A).
             55.Here,PRA willfully and/or knowingly violated the TCPA with respect to

      Plaintift thecalledparty'scellphone.Thisalso impairedtheusefulnessofthesefeatures
      of m y cellular phone, which are designed to inform the user of im portant m issed

      com m unications.
             56.From each and every callplaced withoutconsentby PRA to my cellphone,l

      suffered theinjuryofinvasionofprivacyandtheintrusion upon myrightofseclusion.
             57.From each and every callwithoutexpressconsentplaced by PRA to my cell

      phone,1sufferedtheinjuryofoccupationofmy cellulartelephonelineandcellularphone
      by unwelcom ecalls,m aking thephoneunavailable forlegitim atecallersoroutgoingcalls

      while the phone w as ringing from PR A calls.

             58.From each and every callplaced withoutexpress consentby PR A to m y cell

      phonesI suffered the injury ofunnecessary expenditure ofmy time. Forthe calls l
      answered(ortriedtoanswer),thetime1spentonthecallwaslznnecessaryaslrepeatedly
      asked forthe callsto stop. Even forunanswered calls,1had to waste tim e to unlock my

       phoneanddealwithm issedcallnotiscationsandcalllogsthatreflectedtheunwanted calls.


                                                  13
Case 0:19-cv-60218-RAR Document 14 Entered on FLSD Docket 04/10/2019 Page 14 of 20



      This also im paired the usefulness of these feattlres of m y cellular phone, w hich are

      designed to inform the user ofim portantm issed com m unications.

             59.Each and every callplaced (withoutmy expressconsent)by PRA to mycell
      phonewasan injuryintheform ofanuisanceand annoyancetome.Forcallsthatwere
      answered,1had to go to the unnecessarytrouble ofansweringthem .Even forunanswered

      calls,1had to waste tim e to unlock thephone and dealwith m issed callnotitk ationsand

      calllogsthatretlected the tmwanted calls.

             60.Each and every callplaced withoutexpressconsentby PRA to m y cellphone

      resultedintheinjtlryofImnecessaryexpenditureofmycellphone'sbatterypower.
             61.Each and every callplaced withoutexpressconsentby PRA to my cellphone

      resultedintheinjuryofatrespasstomychattel,namelymycellularphoneandmycellular
      phone services.
             62.Asa resultofthe answered and unanswered callsdescribed above,1suffered

      an invasion ofprivacy. Iwasalso affected in apersonaland individualized way by stress,

      anxiety,nervousness,em barrassment,distress,andaggravation.Dueto both answered and

      tmanswered calls,1 suffered the expenditure of my tim e, exhaustion of m y eellular

      telephone battery,unavailability ofmy cellulr telephonewhile ringing,wasteofm y tim e,

      causingtherisk ofpersonalinjurydueto distraction,andtrespassupon my chattels. All
      oftheabovementioned were caused by,and/ordirectly related to,Defendant'sattemptsto

      apparently collectan alleged debtfrom methroughtheuseofautom ated/predictivedialing

      technology.




                                                  14
Case 0:19-cv-60218-RAR Document 14 Entered on FLSD Docket 04/10/2019 Page 15 of 20



                                           CO U N T I

                       (Knowing and/orW illfulViolation oftheTCPA)
                                     J227(b)(l)(A)(ii0
            63.Plaintifffullyincomoratesandre-allegesparagraphsone(1)throughsixtptwo

      (62)asiffullysetforthherein.
            64.47U.S.C.227(b)(1)(A)-Restrictionsonuseofautomatedtelephoneequipment
      providesasfollows'
                       .

                    (l)Prohibitions
                         Itshallbeunlawfulforanypersonwithin the UnitedStates,orany
                   personoutsidetheUnitedStatesfffàerecipientiswithintheUnitedStates
                          (A)tomakeanycall(otherthanacallmadeforemergencypurposes
                    or made with the prior express consentof the called plrfyl using any
                    automatictelephonedialingsystem oranartiflcialorprerecordedvoice--
                                   (l) to any emergency telephone line (including any ..91l''
                           line and any emergency line of a hospital,medicalphysician or
                           selwice tpf/3cc,health carefacility poison controlcenter,or.#rd
                           protectionorlJw enforcementagencyl;
                                   (il)to thetelephonelineofanyguestroom orpatientroom
                           of a hospital, health care facility elderly home, or similar
                           establishment;or
                                  (iil
                                     )to any telepkonenumberassignedtoapaging service,
                           cellular telephone service, specialized m obile radio service, or
                           other radio common carrierservice,orany seniceforwhich the
                           calledparty ischargedforthecall,unlesssuch callismadesolely
                           to collect a debt owed to or guaranteed by the United
                           States;(EmphasisAdded).
             65.Defendant,PR A know ingly and willfully violated the TCPA w ith respect to

      Plaintiff,especially foreach ofthe auto-dialercallsmadeto Plaintifrscellulartelephone

      after1,thePlaintiffnotitiedPRA thatlwished forthecallstostop.Defendantviolated the

      TCPA by continuously calling m e on m y cellularphone withoutfirstobtaining my prior

      express consentand continue calling,even after 1asked itto stop calling. Shockingly,


                                                15
Case 0:19-cv-60218-RAR Document 14 Entered on FLSD Docket 04/10/2019 Page 16 of 20



      Defendant,PRA continued calling m y cellularphone -even afterI continued notifying

      D efendant that it w as reaching the w rong num ber and w rong party. M oreover,

      D efendant violated the TCPA by using equipm ent wllich constitutes an autom atic

      telephone dialing system forthe express purpose of,am ong other things,collecting an

      alleged debtfrom m e,the Plaintiff.

             66.Defendant's repeated calls caused Plaintiff actual harm including, but not

      lim ited to,invasion ofm y personalprivacy,aggravation,nuisance and disruption in m y

      daily life,reduction in my cellulartelephonebattery life,data loss,messaging charges,and

      lossofuse ofmy cellulartelephone.

             67.As aresultofthe aforementioned violationsofthe TCPA,Plaintiffisentitled

      to an award of $500.00 in statutory damages foreach callin negligentviolation ofthe
      TCPA,and/orup to $1,500 in statutory dam agesforeach callin * 1111violation ofthe

      TCPA,ptlrsuantto47U.S.C.j227(b)(3)(B).
             W HEREFORE,Plaintiffrespectfully demands a trialby jlzry on allissues so
      triable and judgment against PRA for stamtor.
                                                  y damages, punitive damages, actual
      damages,trebledamages,enjoinderfrom furtherviolationsofthesepartsand any other
      suchreliefthecourtmaydeem justandproper.
                                            COIJNT 11

                                     (Violation oftheTCPA)
                                    47U S.C.f227(b)(1)(A)(iil
                                                            )
             68.Plaintifffully incorporatesand re-allegesparagraphsone (1)through sixty-
       seven(67)asiffullysetforthherein.




                                                 16
Case 0:19-cv-60218-RAR Document 14 Entered on FLSD Docket 04/10/2019 Page 17 of 20



             69.PRA violated the TCPA w ith respectto Plaintiffforeach ofthe auto-dialercalls

      m adeto PlaintifrscellulartelephonebeforeandafterPlaintiffnotitiedPRA thathewished

      forthe callsto stop.

             70.PRA repeatedly placed non-emergency telephone calls to Plaintifrs cellular

      telephone using an autom atic telephone dialing system and/or prerecorded or artitk ial

      voice withoutPlaintiff spriorexpress consentin violation of federallaw,including 47

      U.S.C j227(b)(1)(A)(iii).
             W HEREFORE,Plaintiffrespectfully demands a trialbyjtlry on al1issues so
      triable and judgment against PITA for stattltory damages,punitive damages, actual
      damages,trebledamages,enjoinderfrom furtherviolationsofthese partsand any other
      suchreliefthecourtmaydeem justandproper.
                                           C O U N T III

                                    (Violation oftheFDCPA)
                                        15 ULS.C.J 1692b
             71.Plaintiffftzlly incomoratesandre-allegesparagraphsone (1)through seventy

      (70)asiffullysetforthherein.
             72. FDCPA,15 U.S.C.j 1692b43)governsthemannerinwhich debtcollectors
      m ay comm llnicate with any person other than the consumer for purposes of acquiring

      location inform ation about the consllm er. That section prohibits debt collectors from

      com m tm icating w ith any person abouta constzm erm ore than once unlessrequested by the

      person or unless the debtcollector reasonably believes that the earlier response of such

      person is erroneous or incom plete and that such person now has corrector complete

      inform ation.



                                                 17
Case 0:19-cv-60218-RAR Document 14 Entered on FLSD Docket 04/10/2019 Page 18 of 20



              73.ln num erousinstances,PItA ,through the m eansdescribed in Paragraphs28-45,

      and in connection with the collection of an alleged debt, directly or indirectly, hms

      communicatedmorethanoncewithme,thePlaintifllforthepurposeofobtaininglocation
      informationaboutitscustomer,theconsumer.PRA continuedcallingme,eventhough:(i)
      lhadnotrequestedadditionalcalls;and (ii)itwasnotreasonableforPRA tobelievethat
      m ypreviousdenialofknowledge ofitscustomer,theconsumerortheconsumer'slocation

      w aserroneous or incom plete orthatIsubsequently obtained corrector com plete location

      inform ation.
               74.The actsand practicesalleged in Paragraphs 28-45 constitute violations ofthe

      FDCPA,15U.S.C.j 1692b (3).
                                                    C O IJNT IV

                                             (Violation oftheFDCPA)
                                               15 U S.C.# l692d (5)
               75.Plaintifffullyincorporatesandre-allegesparagraphsone(1)through seventy-
      four(74)asiffullysetfort
                             .
                             h herein.
               76.FDCPA,15U.S.C.j 1692d45)providesthatadebtcollectormaynotengagein
       any conductthenaturalconsequenceofwhich isto harass,oppress,orabuse any person in connection
       with the collection ofa debt.W ithoutlim iting the generalapplication ofthe foregoing,the follow ing

       conductisaviolation ofthissection:

                        ... ....   (5)Causingatelephonetoring orengaging anypersonintelephone
               conversation repeatedly orcontl
                                             huously w ith intenttoannoy,abuse,orharassanyperson at
               thecalled number.

               77.ln numerousinstances,PItA,throughthemeansdescribed in Paragraphs28-45,

       and in connection with thecollection ofanalleged debt,directly orindirectly,hasengaged

       in conductin which the nattlralconsequenceofwasto harass,oppress,orabuse me when

       itcontinuously caused m y cellphone ending in -3079 to ring,and did so,even afterlasked
                                                         18
Case 0:19-cv-60218-RAR Document 14 Entered on FLSD Docket 04/10/2019 Page 19 of 20



      itto stop calling m y cellphone. Even after Irepeatedly notitied PR A that lw as notthe

      person thatitw astrying to reach,PRA stillinsisted on continuously causing m y cellphone

      to ring,and itdid so,with the intentto annoy,abuse,and/orharassme regarding a debtit

      alleged that1,and/orsom eoneelseowed.

              78.The actsandpracticesalleged in Paragraphs28-45 constituteviolationsofthe

      FDCPA,15U.S.C.j 1692d(5).
                                              COUNT V

                                      F iolation oftheFCCPA)
                                            F.S.559.72(7)
              79.Plaintifffullyincorporatesandre-allegesparagraphsone(1)throughseventy-
      eight(78)asiffullysetforthherein.
              80.Through informationandbelief,PRA hasviolatedFloridaStatute j559.72(7)
      by willfully comm unicating with the Plaintiffand/orany m em berofhisfamily with such

      frequency ascan reasonably be expected to harassthe Plaintiffand/orany m em berofhis

      fam ily. This istrue because even after Plaintiff notified Defendantthatitwas calling,

      reaching,and trying to collecta debtfrom the wrong consumer -and to cease the calls,

      DefendantstillchoosetocontinuecallingPlaintifftocollectthesubjectdebt- implyingin
      essence,thatPlaintiffw as obligated orallegedly obligated to pay said debt.

              81.Through informationand belief,PRA hasviolatedFloridaStatute j559.7247)
       by w illfully com m unicating w ith the Plaintiffand/or any m em berofhis fam ily with such

       frequency ascan remsonably be expected to harassthe Plaintiffand/orany m em berofhis

       fam ily.

              82.AtalltimesrelevanttothisactionPRA issubjecttoandmustabidebythelaws
       oftheSuteofFlorida,includingFloridaStatutej559.72.

                                                   19
Case 0:19-cv-60218-RAR Document 14 Entered on FLSD Docket 04/10/2019 Page 20 of 20



            83.Throughinformation andbelief,PI;A hasviolated FloridaStatutej559.72(7)
      by willfully engagingin otherconductwhich canreasonably beexpectedtoabuseorharass

      thePlaintiffand/orany mem beroflaisfamily.

             84.Through infonnation and belief,PllA 'sactionshave directly and proximately

      resulted in Plaintiffspriorand continuoussustaining ofdam agesasdescribed by Florida

      Statutej559.77.
             W HEREFORE,Plaintiffrespectfully demands a trialbyjtlry on al1issues so
      triable and judgment against PI;A for statutory damages,punitive damages, actual
      dnmages,costs,interest,enjoinderfrom furtherviolationsofthesepartsandanyothersuch
      reliefthecourtmaydeem justandproper.
       espedftyly       '
               ï.
            s/' drew om son, pril10 2019
      Andrew Th m pso
      2798NW 0thStreet
      FortLauderdale,Florida 33311




                                               20
